By the. Court.

Sensing, J.
delivering the opinion.
[1.] The indictment stated the offence in the terms and language of the Code, or so plainly that the nature 'of the offence might be easily understood by the Jury; and that is all that the law requires. (The Code, Cobb’s Dig. 818, 833.)
It is a general principle of law, that the party that alleges the affirmative of a proposition, especially if the proposition concern something which must be peculiarly within his knowledge, must prove the proposition.
[2.] The case of one who, by pleading not guilty to a charge of retailing without license, alleges that he retailed with license, is not an exception to the general rule. (Apothecaries’ Company vs. Bentley, Ry. & Mood. 159. See 1 Starkie on Ev. 362, and cases cited. 1 Green. Ev. Sec. 79, and cases cited.)
*292In accordance with this principle was the charge of the Court. That charge was therefore right.
So there should be a general affirmance.